Citation Nr: 0518656	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  92-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a higher initial rating for generalized 
anxiety disorder, to include the issue of entitlement to an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 7, 1966, to June 
14, 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Togus, Maine Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection for generalized 
anxiety disorder and assigned an initial noncompensable 
evaluation, effective August 28, 1991, and a 60 percent 
evaluation, effective July 9, 1999.

In January 2002, the Board issued a decision that (in 
pertinent part) denied the veteran's claim for an increased 
initial rating.  The veteran, in turn, appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(Court).

In September 2002, the Court issued an order that vacated the 
Board's January 2002 decision with respect to the issue of 
entitlement to a higher initial rating for generalized 
anxiety disorder, to include the issue of entitlement to an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1), and 
remanded the matter to the Board for action in compliance 
with a joint motion of the parties.  

This matter was before the Board in December 2003, when it 
was remanded for additional development.

By rating decision dated in December 2004, the RO granted an 
increased, 20 percent, rating for generalized anxiety 
disorder, for the period from August 28, 1991, through July 
8, 1999.  Thereafter, the veteran continued his appeal.


REMAND

Review of the file shows that the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA).  In a May 2003 letter, the veteran's representative 
noted that he had been unsuccessful in his attempts to obtain 
the veteran's SSA file.  The Board notes that in July 1998, 
the RO received a copy of the SSA decision that awarded the 
veteran disability benefits.  While copies of the VA medical 
records pertaining to the veteran's claim for SSA benefits 
appear to be of record, it does not appear that all of the 
SSA records pertaining to the veteran were obtained.  In 
particular, the private treatment records have not been 
obtained.  The Court has made it clear that Social Security 
Administration records are relevant to claims for VA 
disability compensation and that the decision of that agency 
and the records considered in arriving at the decision must 
be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should contact the 
Social Security Administration in order 
to obtain a copy of all disability 
determinations for the veteran and the 
records upon which such determinations 
were based.  All records obtained should 
be associated with the claims files.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Thereafter, the RO or the AMC should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  The RO or the AMC should also 
consider whether the case should be 
forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




